DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  the term - - wherein - - should be added before the term “said” in line 7 of claim 1; the acronym “SPE” should first be spelled out and then put in parentheses in claim 3; the term - - of - - should be added after the term “downstream” in line 2 of claim 5; the phrase “is has” in line 1 of claim 8 should be amended to read - - has - -; the phrase “a exhalation” in line 2 of claim 9 should be amended to read - - an exhalation - -; the acronym “SPME” should first be spelled out and then put in parentheses in claim 13; the acronym “GC-MS” should first be spelled out and then put in parentheses in claim 13; the term “in” in line 8 of claim 17 should be deleted; the term - - of - - should be inserted after the term “downstream” in line 2 of claim 20. Claims 2-16 are also objected to due to their dependency on claim 1. Claims 18-20 are also objected to due to their dependency on claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 5, and 14-20 and are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Talton’446 (US Pub No. 2005/0065446 – cited by Applicant).
Regarding claim 1, Figure 1C of Talton’446 discloses a portable system configured to collect a sample from exhaled breath of a subject, and for detecting the presence or determining the quantitative amount of at least one drug substance in said exhaled breath, the system being adapted to collect said sample for further analysis using mass-spectroscopy, the system comprising: a sampling unit 5 and a housing 1 arranged to hold said sampling unit, wherein said sampling unit is adapted to collect at least one of non-volatile and volatile compounds of said at least one drug substance from said exhaled breath from said subject; and wherein said housing comprises at least one inlet and at least one outlet for said exhaled breath to exit through (see description of Figures 1A-1C, and page 2, section [0016] – page 4, section [0043]).
Regarding claim 2, the system comprises a detachable mouthpiece element 31 connectable to said inlet.
Regarding claim 4, the housing is a sorbent tube (page 2, section [0017], page 4, section [0044]).
Regarding claim 5, the system further comprises a pump (see Figure 3 and page 7, section [0069]) arranged downstream from said sampling unit.
Regarding claim 14, Figure 1A shows a compartment next to the lower sampling unit that is capable of collecting at least one of saliva or condensate, wherein the compartment is disposed between said at least one inlet and said sampling unit.
Regarding claim 15, the non-volatile/volatile compounds of said at least one drug substance in the exhaled breath are compounds that can pass from the subject's blood via the lung membrane.
Regarding claim 16, the drug substance is alcohol (page 2, section [0020]).
Regarding claims 17-20, the above cited sections of Talton'446 disclose a method comprising the steps recited in claims 17-20.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talton’446, as applied to claim 1, further in view of Bearer’660 (US Pub No. 2005/0048660).
Regarding claim 3, Talton’446 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the housing being a solid phase extraction (SPE) cartridge. Bearer’660 teaches purifying an exhaled breath sample (page 3, section [0029]) using a solid phase extraction cartridge (page 5, section [0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the housing of Talton’446 to include a SPE cartridge, as taught by Bearer’660, since it would purify the sample of exhaled breath, thus providing more accurate results.
Regarding claim 13, Talton’446 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the sample unit using at least one SPME-cartridge. Bearer’660 teaches that extraction techniques such as SPE and solid phase membrane extraction (SPME) are alternate equivalents and can both be used to purify an extracted sample (page 5, section [0046]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sampling unit of Talton'446 to include at least one SPME-cartridge, as taught by Bearer'660, since it would purify the sample of exhaled breath, thus providing more accurate results. Talton’446 teaches further analyzing the sample using gas chromatography/mass spectrometry (page 4, section [0044] - page 5, section [0048]).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talton’446, as applied to claim 1, further in view of Mault et al.’120 (US Pub No. 2003/0028120).
Regarding claim 6, Talton’446 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for a pressure drop not being higher than 2cm water over said sampling unit. Mault et al.’120 teaches that a pressure drop less than 3cm of water is preferred for a flowmeter (page 4, section [0060]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Talton'446 to ensure that a flow of exhaled breath generated by the subject does not cause a pressure drop higher than 2cm of water over the sampling unit, as taught by Mault et al.'120, since a pressure drop of less than 3cm (which includes less than 2cm) is preferred.
Claims 7, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talton’446, as applied to claim 1, further in view of Paz et al.’491 (US Pub No. 2005/0137491).
Regarding claims 7 and 11, Talton’446 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the sampling unit comprising at least one filter membrane. Paz et al.'491 teaches using an electrostatic filter membrane in order to remove any aerosols in ambient air flowing into a collector of a housing unit for the purpose of minimizing/eliminating contaminants in a breath sample (page 4, sections [0042] and [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sampling unit of Talton’446 to include an electrostatic filter membrane, as taught by Paz et al.’491, since it would minimize/eliminate contaminants from the exhaled breath of the subject.
Regarding claim 10, the particles collected from the filter are analyzable by mass-spectroscopy.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talton’446 further in view of Paz et al.’491, as applied to claim 7, further in view of Mault et al.’120.
Talton’446 further in view of Paz et al.’491 discloses all of the elements of the current invention, as discussed in paragraph 10 above, except for the filter membrane being configured such that a pressure .
Claims 7, 8, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talton’446, as applied to claim 1, further in view of Ferren et al.’211 (US Pub No. 2007/0156211).
Regarding claims 7 and 8, Talton’446 discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the sampling unit comprising at least one filter membrane. Ferren et al.’211 teaches using a mesh filter for the purpose of removing undesirable components from a fluid, or for collecting a sample for analysis (page 9, sections [0018] and [0122]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Talton'446 to include a sampling unit comprising a mesh filter membrane, as taught by Ferren et al.'211, since it would remove undesirable components from the exhaled breath (which is a fluid), and would also aid in collecting samples from the exhaled breath. With respect to the limitation in claim 8 reciting that the mesh is sized to collect particles from exhaled breath with a size of 0.2-0.7μm, it is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specific mesh size. Without details of criticality or unexpected results, it would have been within 
Regarding claim 10, the particles collected from the mesh filter are capable of being analyzed by mass-spectrometry.
Regarding claim 12, Talton’446 teaches using two sampling units (Figure 1A, sampling units 3 and 5). Ferren et al.'211 teaches using a mesh filter that is selected to remove particles in a particular size range, which indicates that the size of the mesh filter is customizable for a particular particle. Talton'446 further in view of Ferren et al.'211 therefore provides a system and method comprising two sampling units, wherein each sampling unit comprises a mesh filter that is capable of discriminating between drug substances of different sizes.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talton’446 further in view of Ferren et al.’211, as applied to claims 7 and 25, further in view of Mault et al.'120.
Talton’446 further in view of Ferren et al.’211 discloses all of the elements of the current invention, as discussed in paragraph 12 above, except for the filter membrane being configured such that a pressure drop of less than 2cm water occurs between said inlet and outlet at an exhalation flow rate of about 0-9 litre/min. Mault et al.’120 teaches that a pressure drop less than 3cm of water is preferred for a flowmeter (page 4, section [0060]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Talton'446 further in view of Ferren et al.’211 to ensure that a flow of exhaled breath generated by the subject does not cause a pressure drop higher than 2cm of water over the sampling unit, as taught by Mault et al.'120, since a pressure drop of less than 3cm (which includes less than 2cm) is preferred. With respect to the limitation in the claims reciting an exhalation flow rate of about 0-9 litre/min, it is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the specific exhalation flow rate. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2, 5-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 12, and 13 of U.S. Patent No. 10,520,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass all of the subject matter of the current claims. Therefore, any reference meeting the requirements set forth in claims 2-9, 12, and 13 of the US Patent would also meet the limitations set forth in claims 1, 2, 5-12, and 14-20 of the current invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al.’719 (US Pub No. 2005/0051719) teaches using a SPE cartridge to analyze drug substances in exhaled breath. Finch et al.'627 (US Pub No. 2007/0023627) teaches that sorbent-based techniques are solid phase extraction (SPE) methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791